Citation Nr: 1428176	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, to include service in the Republic of Vietnam during the Vietnam era.  He died in April [redacted], 2010.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Pittsburgh RO currently has jurisdiction over the claim.

In March 2011, the appellant requested a Board hearing; however, she withdrew such request on September 8, 2011.

In February 2014, this case was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary to obtain identified outstanding private treatment records.

In a January 2011 notice of disagreement, the appellant identified medical records located at Conemaugh Memorial Medical Center.  A review of the electronic Virtual VA file reveals that in February 2011, the RO received 3 signed VA Form 21-4142s (Authorization and Consent to Release Information) from the appellant.  The appellant identified treatment records from Ibrahim Sbeitam, M.D.; Alfred Bowles, M.D.; and from Conemaugh Health Hospital.  In the March 2011 Statement of the Case (SOC), the RO acknowledged that the appellant identified treatment records from Conemaugh Hospital, however informed her that she did not provide a signed release.  

In April 2014, a letter asking the appellant to provide a signed authorization and consent to release information to VA (VA form 21-4142) be returned so that VA might obtain private records.  Authorization has not been received.  As VA failed to obtain private records when Authorization was provided in 2011, the appellant will be given another chance to provide this information.  

Accordingly, the case is REMANDED for the following action:

1.  Request the private treatment records the appellant identified in VA Forms 21-4142 dated in January 2011. Inform her that she needs to complete updated releases as the releases submitted in January 2011 have expired.  Advise the appellant that, in order to substantiate her claim, all relevant treatment records pertaining to the Veteran's treatment for rectal cancer must be obtained.

The records identified were from:

a.  Ibrahim Sbeitam, M.D.
1020 Franklin Street
Johnstown, PA 15905

b.  Alfred Bowles, M.D.
111 Franklin Street
Johnstown, PA 15905

c.  Conemaugh Health Hospital
1086 Franklin Street
Johnstown, PA 15905

The AOJ should document any attempts to procure records, and if unable to obtain them inform the appellant and her representative.

2.  Thereafter, after conducting any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

